Citation Nr: 0518838	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for hemigastrectomy and 
vagotomy with dumping syndrome and pancreatitis, currently 
evaluated at 60 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
September 1985 with nine and a half years of prior active 
service.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

In a statement received by the RO in September 2002, the 
veteran asserted a claim of entitlement to service connection 
for myositis, to include as secondary to his service-
connected stomach disability.  The veteran was sent a notice 
letter with regard to the Veterans Claims Assistance Act of 
2000 regarding this claim in February 2003; however, no 
further action on this claim has occurred.  Further, in a 
February 2004 statement, the veteran asserted a claim for 
entitlement to service connection for a hernia, to include as 
secondary to his service-connected stomach disability, and 
for an earlier effective date for an increased rating on his 
service-connected stomach disability.  These issues have not 
been developed for appellate review and are, therefore, 
referred to the RO for appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The most recent VA examination, and the basis for the July 
2002 rating decision granting the veteran a 60 percent 
disability rating from April 2002, was conducted in June 
2002.  The Board finds this examination is not adequate for 
VA rating purposes, as the claims file was not reviewed by 
the examiner in conjunction with the examination.  
Accordingly, all available evidence, to include any private 
and VA treatment records, as well as service medical records, 
was not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Further, in West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  
Therefore, an additional VA examination is needed to provide 
an accurate picture of this issue on appeal.  See 
38 C.F.R. §§ 3.326, 3.327 (2004).

Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
hemigastrectomy and vagotomy with dumping 
syndrome and pancreatitis.  The veteran's 
VA claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
hemigastrectomy and vagotomy with dumping 
syndrome and pancreatitis.  The examiner 
must discuss the degree of severity of any 
nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic 
symptoms, abdominal pain, steatorrhea, 
malabsorption, and weight loss with 
malnutrition and anemia.  Further, the 
examiner must ascertain the degree to 
which this service-connected disorder 
effects the veteran's employment and/or 
requires hospitalization, if any.  A 
complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  Thereafter, the RO should review the 
claims file to ensure that the forgoing 
requested development has been completed.  
If the directives of this remand have not 
been complied with, the RO should 
implement corrective procedures at once.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the remanded claim must 
be readjudicated, to include consideration 
of 38 C.F.R. § 3.321(b) (2004).  If the 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

